Case: 14-50553      Document: 00512939012         Page: 1    Date Filed: 02/18/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 14-50553
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                         February 18, 2015
MAURICE HARTFIELD,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Petitioner-Appellant

v.

WILLIAM STEPHENS, DIRECTOR, TEXAS DEPARTMENT OF CRIMINAL
JUSTICE, CORRECTIONAL INSTITUTIONS DIVISION; JAMES W.
MOSSBARGER, Warden, I,

                                                 Respondents-Appellees


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 5:13-CV-1177


Before JONES, BENAVIDES, and GRAVES, Circuit Judges.
PER CURIAM: *
       Maurice Hartfield, Texas prisoner # 1692378, appeals the denial of his
28 U.S.C. § 2254 application challenging his convictions for intoxication
assault and reckless aggravated assault. The district court granted Hartfield
a certificate of appealability (COA) on his double jeopardy claim.



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-50553     Document: 00512939012      Page: 2   Date Filed: 02/18/2015


                                  No. 14-50553

      We review the district court’s conclusions of law de novo.          Ortiz v.
Quarterman, 504 F.3d 492, 496 (5th Cir. 2007). Section 2254 relief may not be
granted on a claim that was adjudicated on the merits by a state court “unless
the adjudication of the claim . . . resulted in a decision that was contrary to, or
involved an unreasonable application of, clearly established Federal law, as
determined by the Supreme Court of the United States.” § 2254(d)(1).
      It was undisputed that Hartfield’s convictions for intoxication assault
and reckless aggravated assault violated the Double Jeopardy Clause.             A
defendant may raise a double jeopardy claim in a collateral attack if the face
of the indictment or record establishes the double jeopardy violation. United
States v. Broce, 488 U.S. 563, 575-76 (1989).        The state court, however,
concluded that Hartfield waived collateral review of his double jeopardy claim
since he was aware of the double jeopardy violation when he pleaded guilty.
The district court reasoned that the decision in Ricketts v. Adamson, 483 U.S.
1, 8 (1987), that a defendant can waive a double jeopardy claim by pretrial
agreement provided plausible support for the state court’s decision. Because
“fairminded jurists could disagree on the correctness of the state court’s
decision,” the district court did not err in concluding that the state court’s
decision was not contrary to or an unreasonable application of clearly
established federal law. Harrington v. Richter, 131 S. Ct. 770, 786 (2011)
(internal quotation marks and citation omitted).
      Hartfield lists as an issue in his brief that counsel were ineffective for
allowing him to plead guilty to an indictment with a double jeopardy violation.
He has not moved for a COA on this claim or moved to expand the grant of a
COA. Therefore, we lack jurisdiction to consider this claim. See Lewis v.
Thaler, 701 F.3d 783, 787 (5th Cir. 2012) (citing 28 U.S.C. § 2253(c)).
      The judgment of the district court is AFFIRMED.



                                        2